Opinion by
Dowdell, J.
This suit was brought by Stephenson & Thornton against the appellant to recover on a verbal contract of insurance alleged to have 'been made with plaintiffs by Mcllvray, who claims to have had authority to make the contract from J. A. Glenn, who was the local agent of defendant company at Dothan, Alabama. The transcript in this case is substantially the same as the transcript in the case of Insurance Co. of North America v. Thornton et al.
The judgment is affirmed on the authority of Ins. Co. of North America v. Thornton, ante, p. 222.